10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID BILSKER (Bar No. 152383)
davidbilsker@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP
50 California Street, 22nd Floor ae b3
San Francisco, California 94111 hy
Telephone: (415) 875-6600 mS
Facsimile: (415) 875-6700 cr

JOSEPH MILOWIC Tl (pro hac vice forthcoming) °
josephmilowic@quinnemanuel.com coe
LUCAS BENTO (pre hac vice forthcoming) ms a
lucasbento@quinnemanuel.com os
COLIN STEELE (pro hac vice forthcoming) “tl
colinsteele@quinnemanuel.com

QUINN EMANUEL URQUHART & SULLIVAN, LLP

51 Madison Avenue, 22nd Floor

New York, NY 10010

Telephone: (212) 849-7000

Facsimile: (212) 849-7100

 

Attorneys for Petitioners
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA NC

se No.

   

SIA ET AL FOR AN ORDER TO TAK

     
 

IN RE APPLICATION OF LATVIA KC Y

@
DISCOVERY FOR USE IN A FOREIG . us Fo ef
PROCEEDING PURSUANT TO 28 U.S.C. § MEMORANDUM OF LA t
1782 OF APPLICATION TO TAKE

DISCOVERY UNDER 28 U.S.C. § 1782

 

 

 

 

ii
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 1782

 
me Ww tw

Oo co S HA

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

TABLE OF CONTENTS

Page

I, INTRODUCTION. .ccccccccssccccssssessscessesersneesecceersetsnsnessesesansesaenssnesussanesnaaesarreseescneesannenessasensnegas 1

I. FACTUAL BACKGROUND .. ..ecccccscssssecseceeseessssanneeecsesnereneessnecsaaeenesssennnesessaeanensansereratsees 3

A, The Partics .ccccscccccessssccesssccsescetessesceeceseneecesesscsaneesersesseennersetteenerssnnerraeasnenesaseasansennegey 3

B. Technology And Patents At Issue... eee etessessesseenrsestssetnmenneencesteneesneaneanennecanenacnneey 4

C. The Foreign Procecdings......ccscessscsseseerseesssstsnrsnsssnsenssnsnserssanseccensenearenseaaseneasaners aes 5

1. The German Proceedings .ccccecscsseesenscennrseeenene seen ne rere t een en eee eee R ees 5

(a) Infringement Proceeding ......cceeseeeecsisseesesneseeeeteteatentsnteenersteenenens 5

(b) —- Nulllity Proceeding... sees eesetsseseseneensenteeneessensnnssnenenanenneeneceresstaes 5

(c) Preliminary Injunction Proceeding ........ssssseeesseeeeeeeieretneteresesees 6

2. The Danish ProCeedirag cicccccccesccvesssseneeeecenene ieee eee ee tn eee ARERR TERRE 6

3. The Swiss Proce@divigs cecccccscsssssssssscesssceensceneaseceer nese vessenasennee asenananaaensegneanes 7

4, The Turkish ProCOCinig cccscccccscssscssescsscaesesescneesersseannescssessenennanensrsaasanenennaenenys 8

5. The UK Proceeding cccccsssssesseressrsrsrscessesenevesenesesesesennanaaneneseenererenarereneatinianegs 9

6 The Firmish Proceedinne .ccccscssssssesceeeenenensee rene rsaeessavaanennenensacenenennreny riagaas 9

7. The Swedish Proceedings ..cccccccssssscccsesssceeseeessenereeseeensneennnnensenaeanenennnys 10

8. The French Proceeding cescccccccsssrecesscsesennennnens ene eeena nase eee eea nena nara eee genes 10

9, The Belgian Proceedings .ccsssscccvesrerssen eens tees tee ee eee 10

10. The Spanish Proceeding .ccccsssseeeccscse seen ee sete eens e e eet Re 11

11. The Hong Korg Proceeding c.cccsccsescecsese sen i ee et ee ee 1]

D. U.S. Procedural Background .........ccscscccseseceresecereeeeteeceeeesnenenersasnenesanstaneneensanenecttaes 12

1. Adversarial Proceedings c.cccccscscscseeseeestseseceienerecenenneneecsananerstesacanennenneres 12

2. Htumina Cambridge’s Section 1782 Applications vce rcereiis 13

E. Discovery Sought In This 1782 Application.......ssscssessereeceseserersssseeseennenseran 13

TH. —- ARGUMENT o.oeeecccscscscscseccsscseseeeerenssssnsesesesseseeseesnnarensacneresmsassenenenenenestsasaseanengsnsncaseaenengnnes 16

A. Legal Framework o..c.scsessecsessesssesesnsseessnessensccenessntsnnnnersiscasenneanennentiaaenenaaane nse cttes 16

B. Petitioners Satisfy The Three Statutory Requirements of Section 1782. .sesceseeneres 18
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 

 
 

 

IV.

1. Respondent is “found” in the Northern District of Califor itta, 0 18
2. The discovery sought is for use in foreign Proceedings. seein 18

3, Petitioners are “Interested Persons.” cccccccccsescevecssessseesreeseennnnesensennnnrssees 20

C. All of the Discretionary Factors Under Section 1782 Weigh In Favor Of

Permitting The Discovery Petitioners Seek. 2... esc ceetssseeeeeennsestteetnsrsessennereenes 21

1. The first Intel factor favors granting GISCOVETY. .i.ccssssc ieee 21

2, The second Intel factor favors granting GISCOVEFY. vse nein 22

3, The third Intel factor favors granting GiSCOVETY, scien 23

4. The fourth Intel factor favors granting GISCOVEFY. ..scseeeer cee: 25

CONCLUSION ...cccccccccssescscsscscsessesesnesecsseeneseessssaceneesssesssesesseeeeeanausanarnsassaanenensesenenrecsesiegsans 25
-iy-

 

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 1782

 
a

pS «o& NS A Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

TABLE OF AUTHORITIES

Cases
AIS GmbHAachen Innovative Sols. v. Thoratec LLC,
762 EF, App’x 447 (9th Cir, 2019) .ccececseceseecsecnserssssensnerersseseerscnssaccnserensenssncessssesnsaneeenrenssatans 21
Akebia Therapeutics, Inc. v. FibroGen, Inc.,
793 F.3d 1108 (9th Cir. 2015) oe essscscesseeessseeneceetetssssnsacestssssesnssnsensenessiasasreansennnnsssetty 21, 22

Brandi-Dohrn v. IKB Deutsche Industriebank AG,
673 F.3d 76 (2d Cir, 2012) ee csecssssecseessesseereseecnteeeessreseserstissnensseaverscenecsnenesaeenenstencenaseserssseneeanty 20

Iitumina Cambridge Ltd v. Complete Genomics, Inc.,
2020 WL 1694353 (N.D. Cal. Apr. 7, 2020) ...ccsceceseenscesstseerrssctesnsnsenentcnsenenesissnssnasessarans 24, 26

lumina Cambridge Ltd. v. Complete Genomics, Inc.,
2020 WL 820327 (N.D. Cal. Feb. 19, 2020) ..cceeeececsssesrsrescstsneneeresnenenrerssessanenenssarennressnnenits 21

In ve Apple Retail UK Ltd.,
2020 WL 3833392 (N.D. Cal. July 8, 2020) ....scesececsereeseerssetsesneeeeensnnensentensesseessererersseseaenseatas 21

In re Application for an Order Permitting Metallgesellschaft AG to take Discovery,
121 F.3d 77 (2d Civ. 1997) .ocsceccsesssessesecsteseseesesesencenssneseesssneeneenestsaneaanasenassenenarconesseeeanenseaengets 26

Inve Application of HydroDive Nigeria, Ltd.,
2013 WL 12155021 (S.D. Tex. May 29, 2013) .oecseeesersseesrercisssssenenennnenenceesseorennenaneinennasanines 22

In re Application of JSC Raiffieinsenbank,
2016 WL 6474224 (N .D. Cal. Nov. 2, 2016) cceceecceseerestssssnesssesernsnsresineneresstennarenecesssensneensics 25

In re Bayerische Motoren Werke AG,
2019 WL 5963234 (N.D. Cal. Nov. 13, 2019) ..ccecessesseeesseeesesenseesesseneasenenenersssaneneasseesanenets 21

Inve Ex Parte Apple Inc.,
2015 WL 5838606 (S.D, Cal. Oct. 7, 2015) ..ceecesissesesesesrererersenetesenensesarenensetttnneneensnnaceneacinens 26

In ve Ex Parte Application of Ambercroft Trading Ltd.,
2018 WL 2867744 (N.D. Cal. June 11, 2018)... cece estsesestetenenneneretnseneaeescanenretataeseananens 27

Inre Ex Parte Application of Jommi,
2013 WL6058201 (N.D. Cal. Nov. 15, 2013) cceceeeeseceeestseeresessereerennssentenneretsasnerennencenenennenciey 21

In ve Ex Parte Application of Smith,
2012 WL 12885234 (S.D. Cal. Oct. 9, 2012) cscs tsessesnssecsnessssaceneaneeeneneersatssasearaneenanenets 26

In ve Ex Parte Application of Societe d’itude de Realisation et d’Exploitation Pour le
Traitement du Mais,
2013 WL 6164435 (E.D, Pa. Nov. 22, 2013) .cccsessssensessenssaterrssnessencnsnsarsneerestanerenereesanenenstae 23
-y-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
bh Ww

~DOSN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Inve Ilumina Cambridge Ltd.,

No. 2019 WL 5811467 (N.D. Cal. Nov. 7, 2019) ..-rssssseseessessreretteenecssnarensenssennearennescanenss 21, 23
Inve Int'l Judicial Assistance,

2015 U.S. Dist. LEXIS 81550 (N.D. Cal. Furne 22, 2015)... ccseecsssseserssstenenesnnerresitaeenrsnnnnreas 21
Inre IPCom GmbH& Co. KG,

2014 WL 12772090 (N.D. Cal. Apr. 10, 2014) .seseessesseeesesteisseeetenesttssesensersnrnssenenranennnnrensints 24
Inve Letter of Request From Boras Dist. Court, Sweden,

153 F.RUD. 31 (E.D.IN.Y. 1994) .ceseessssessesceceesstenecsssnsersstnesneanearennsssnnsesennrenscanereamsnaensees ses stee 21
In ve Mak,

2012 WL 2906761 (NLD. Cal. July 16, 2012) wc. eeeesessessesseeseteenereennesnererssssennstnerserstsansecnazanens 22
In re Mireskandari,

2012 WL 12877390 (S.D. Cal, Dec. 20, 2012) ....eseseessssersesserssnisatarerrcsseceesneserecnentensananarecess 19
Inve Premises Located at 840 140th Ave. NE, Bellevue, Wash.,

634 F.3d 557 (9th Cir. 2011) o.escescsssseesesseessesssssseesansnarsceessesennearennissseenenanccnactenscnanannnaressse esses 20
In re Request for Int’l Judicial Assistance from the I 6th Family Ct,

2014 WL 1202545 (N.D. Cal. Mar. 19, 2014) oe eesceseesseseeeneeceeneensssanenseacsnnnearencencnstsssscnsentes 20
Inve Request for Int’l Judicial Assistance from the Dist. Ct. of Kolding, Denmark,

2015 WL 13827074 (W.D.N.C. May 4, 2015)... sesseesssnssrssssessattsnarenssessnnesnanesersnnenecataaanareness 21
Inre: Ex Parte Application Varian Med, Sys. Int’l AG,

2016 WL 1161568 (N.D. Cal. Mar. 24, 2016) .cceeessscessesesesessstetenrentsnsserennerrenssncenenannennanens 22, 25
Intel Corp. v. Advanced Micro Devices, Inc.,

SAD U.S. 241 (2004). .cecsessesscssseenscssesnssecnsencssssnersssanarsensencaceanensensaseesananesgsgneseeggernaneeeeeres gees passim
IPCom GmbH v. Apple, Inc.,

61 F. Supp. 3d 919 (N.D. Cal. 2014)... cssseessessessessseeseeenersssesseennnnnnesttaeenacanacenarsntsneensasennen et 21
London v. Does 1-4,

279 F, App’x 513 (Oth Cir, 2008) ...sescseesssssseecssessssneeraeessssssnesnsnrnenasenanennnncenn ngs rate ete 20620 19
Matter of Application of O2CNI Co., Ltd.,

2014 WL 689082 (N.D. Cal. Feb. 21, 2014) .ceeseseessesseeeenerenssssssmarenscteeneensenannreastesenssees 23
Matter of de Leon,

2020 WL 1820683 (N.D. Cal. Apr. 10, 2020) ....eecssssseseeseeneetectenteanensesecesseseeanenerartanasenssaategs 27
Matter of Lufthansa Technick AG,

2019 WL 331839 (W.D. Wash. Jan. 25, 2019) 2. ecesseceesssnsnsseteatenssseererstseensrsennennetacescensareensaes 21
Nikon Corp. v. GlobalFoundries U.S., Inc.,

2017 WL 4647753 (N.D. Cal. Oct. 16, 2017) ...eecsssesseesssesseessentenrcsteseesseenanaresseenteaneeseerseets 24

-Vi-

 

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
UW

Palantir Techs., Inc. v. Abramowitz,
A15 F. Supp. 3d 907 (N.D. Cab. 2019) ..ecseeesssssssseessseressnsesnensnnsecnnsctsnensnasensarecanancnnarsnrencssetngge 25

Statutory Authorities
QR ULS.C. § 1782 cccccscseresssseseesesessecesessessencenenenenssasenseanessesssnsesececaaanerssseaescneeneennsesenensnenasesseeeeea4 passim

~~) ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

-vii-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 1782

 
Oo 68 sD AN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Petitioners Latvia MGI Tech SIA (“Latvia MGI”), MGI Tech Co., Ltd. “MGI Tech’), MGI
International Sales Co., Ltd (“MGI International”), BGI Complete Genomics Hong Kong Co., Ltd.
(“BGL Complete”), BGI-HongKong Co., Limited (“BGI-HongKong”), BGI Tech Solutions
(HongKong) Co. (“BGI Tech”), BGI Europe A/S (“BGI Europe”), BGI Health (HK) Company
Limited (“BGI Health”), Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik
Elektronik Ithalat Ihracat San. Tic. Ltd. Sti. (“Genoks”), Labema Oy (“Labema”), Comercial Rafer,
SL (“Rafer”), and Witee AG (Witec”) (collectively, “Petitioners”), respectfully submit this
Memorandum of Law in support of their Application and Petition pursuant to 28 U.S.C, § 1782
(“Section 1782”) for an order authorizing them to obtain discovery from Iliumina, Inc. (“Hlumina”
or “Respondent”), in the form of the attached subpoena duces tecum (the “Subpoena”) (the
“Application”).!

I. INTRODUCTION

This Application arises out of several foreign patent disputes between Petitioners and
Illumina Cambridge Ltd (“Illumina Cambridge” 2__an entity Respondent wholly owns—relating to
DNA sequencing—a technology used, inter alia, to sequence DNA. In a misguided effort to stifle
competition, Illumina Cambridge has initiated over a dozen lawsuits around the world (as well as in
the United States) claiming that Petitioners infringed its European, English, Hong Kong and Turkish
patents. In support of those foreign claims, Ilfumina Cambridge has already obtained documentary
and testimonial discovery from Petitioners’ affiliates in the United States via a Section 1782
proceeding pending before this Court. In order to oppose Illumina Cambridge’s foreign claims,
Petitioners now seek targeted discovery from Respondent concerning the patents at issue, discovery
which Respondent and its affiliates have already produced (or will be producing) in parallel U.S.
patent litigation.

Specifically, Petitioners seek evidence relating to existing and future depositions of the

individuals who are listed as inventors of the patents at issue in the foreign proceedings (the

 

| The Subpoena is attached as Exhibit 2 to the Declaration of Joseph Milowic IH (*Milowic Decl.”).
2 As noted below, Illumina, Inc. is also a party to one of the foreign proceedings.

1
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § £782

 
<9

DH WN

10
il
12
13
14
15
16
17
18
19
20
2)
22
23
24
25
26
27
28

“Transcripts®”) and notebooks that document the work claimed in those patents (the “Notebooks*”).
Such information, which has already been produced or which will be produced shortly in parallel
U.S. proceedings, is critical for Petitioners to, inter alia, invalidate and/or nullify those patents
and/or secure dismissal of the pending or threatened patent infringement proceedings brought by
Illumina Cambridge abroad (the “Foreign Proceedings”). And Respondent has possession, custody
and control of the Transcripts and Notebooks, as illustrated by the fact that it has already produced,
or will soon produce, them in parallel U.S. proceedings.

This Application meets all of the statutory requirements of Section 1782. Illumina “resides
or is found” in this District—as that term is used in Section 1782—because, among other things, it
maintains multiple facilities in this district, one in Foster City and one in Hayward. The latter is one
of two Illumina facilities that Illumina identifies as being responsible for “manufacturing research
and development.” And the discovery sought directly relates to the elements of the claims and
defenses asserted in each of the Foreign Proceedings. Each of the discretionary factors the Supreme
Court announced in Intel Corp. v. Advanced Micro Devices, Inc., 542 US. 241 (2004) (“Inte?’) also
favors allowing the discovery Petitioners seek: Illumina is not a party to any of the Foreign
Proceedings save one, and the information requested here could not be obtained in any of those
Proceedings absent this Court’s aid; the foreign tribunals would be receptive to the aid sought here;
the discovery here does not seek to avoid any foreign restriction on gathering evidence; and the
requests are carefully circumscribed to avoid any undue burden as they request only information
that Respondent has already produced (or will produce) in parallel U.S. proceedings.

Petitioners therefore respectfully request that the Court grant their Application and permit

them to serve the Subpoena on IIlumina.°

 

3 This term is fully defined in the accompanying Subpoena attached as Exhibit 2 to the Milowic Declaration.

4 This term is fully defined in the accompanying Subpoena attached as Exhibit 2 to the Milowic Declaration.

5 Equitable considerations also weigh in favor of granting the application, as doing otherwise would create an
unjust information asymmetry between the two sides in the Foreign Proceedings, wherein Illumina and its subsidiaries
are free to seck discovery from BGI and its affiliates in the U.S. under Section 1782, but BGI cannot seek such discovery
from Iflumina. 5

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 

 

 
ps

~I CN OA

10
11
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

I.

FACTUAL BACKGROUND

A.

The Parties

Petitioners. Ag listed below, Petitioners are subsidiaries, affiliates, and/or distributors of the

a

BGI Group, one of the world’s leading genome sequencing companies. BGI Group is headquartered
in Shenzhen, Guangdong, China.® Petitioners are litigants (or putative litigants)’ in the Foreign

Proceedings (defined infra).

Latvia MGI Tech SIA is a company incorporated in Republic of Latvia with headquarters
in Riga, Latvia. Ridgway Decl. (15. Latvia MGI is a fully owned subsidiary of BGI
Complete Genomic Hong Kong Co. LTD. Jd.

MGI Tech Co., LTD is a company incorporated in the People’s Republic of China with
headquarters in Shenzhen, China. Id.

MGI International Sales Co., LTD is a company incorporated in the Hong Kong Special
Administrative Region of the People’s Republic of China with headquarters in Hong
Kong. Id. MGI International is a fully owned subsidiary of CGI Hong Kong Co.,
Limited. fd.

BGI Complete Genomics Hong Kong Co. LTD is a company incorporated in Hong Kong
Special Administrative Region of the People’s Republic of China with headquarters in
Hong Kong. Jd. BGI Complete Genomics Hong Kong Co. LTD is a fully owned
subsidiary of Complete Genomics Inc. /d.. BGI-HongKong Co., Limited is a company
incorporated in Hong Kong SAR with headquarters in Hong Kong. Lo Decl. §1. BGI
Tech Solutions (HongKong) Co., Limited is a company incorporated in Hong Kong SAR
with headquarters in Hong Kong. Jd. BGI Health (HK) Company Limited is a company
incorporated in Hong Kong SAR with headquarters in Hong Kong. Id.

BGI Europe is a company incorporated in Denmark with headquarters in Copenhagen,

Denmark. Declaration of Nikolaj Bording (“Bording Decl.”) 44, 0.1.

 

 

 

6 Milowic Decl., 46, Ex. 3.
7 For example, Iumina Cambridge has notified Petitioners that it intends to bring additional proceedings in
Denmark. See Milowic Declaration, | 8, Ex. 11.

-3-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
a

Oo Sf ~~ aA

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

f BGI Distributors: Genoks is a company incorporated in Turkey, and is a distributor of
MGI products in Turkey. Declaration of Turkay Alica (“Alica Decl.”) (910-11. Labema
is a company incorporated in Finland with headquarters in Helsinki, Finland, and is a
distributor of MGI products in Finland. Declaration of Panu Siitonen (“Siitonen Decl.”}
(2. Rafer is a company incorporated in Spain, and is a distributor of MGI products in
Spain. Declaration of Eduardo Castillo (“Castillo Decl.”} (8. Witec is a company
incorporated in Switzerland with its registered seat in Sursee, Switzerland and is a
distributor of BGI products in Switzerland. Declaration of Thierry Calame (“Calame
Decl.”) 721, 0.5.

lumina Ine. Wlumina is a life science corporation which is incorporated in Delaware and
which maintains its US manufacturing, research and development facility in Hayward, CA. Milowic
Decl., 47, Ex. 5. Illumina Inc. owns 100% of the stock in Illumina Cambridge Ltd (“Htumina
Cambridge”). Jd. 47, Ex. 6. Illumina describes itself “[a]s a global company that places high value
on collaborative interactions.” Jd, 7, Ex. 5. There is, accordingly, a high degree of integration
between Illumina and its subsidiaries, for example, Hlumina’s Senior Vice President & General
Manager also sits on the board of Tlumina Cambridge. Jd. 7, Exs. 7-10.

B. Technology And Patents At Issue

Deoxyribonucleic acid (“DNA”) stores the genetic information of all living organisms.
DNA consists of two “strands” or “chains” made up of a succession of nucleotides and coiled around
each other to form a double helix.

DNA sequencing is the process of determining the nucleotide sequence of the DNA to be
analyzed. There are vatious methods for sequencing DNA, including Sanger sequencing and
sequencing-by-synthesis (SBS). The Sanger method creates strands of different sized
complementary nucleic acids that are then run on gels to determine the nucleotide sequence. In
Cyclic Reversible Termination SBS, which Illumina uses, one nucleotide that contains a 3’ OH
block is added to a primer annealed to the nucleic acid to be sequenced. The block prevents more

than one nucleotide being added. The identity of each incorporated nucleotide is determined by

-4-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
eo fo SON

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

detecting a fluorescent signal. The cycle is then repeated by removing the block, which allows the
next nucleotide to be incorporated into the primer.

Iilumina Cambridge and Respondents are opponents in patent infringement and invalidity
actions pending in Europe and Turkey involving various Illumina Cambridge patents, all of which
pertain to DNA sequencing (the “Patents At-Issue”).®

Cc. The Foreign Proceedings

1. The German Proceedings
(a) Infringement Proceeding

On March 29, 2019, Hlumina Cambridge filed suit against Latvia MGI in the District Court
of Dtisseldorf, Germany, asserting infringement of the °578 EP (the “German Infringement
Action”). Feldges Decl., 19. 15. On November 13, 2019, Illumina Cambridge extended the
complaint to add MGI Tech as an additional defendant. Jd. 15. Illumina Cambridge alleges that
Latvia MGI and MGI Tech infringe the ’578 EP by, inter alia, offering and distributing allegedly
infringing DNA sequencing machines, as well as kits containing sequencing chemistry. Jd. (16, Ex.
Dat 11, 27. Both Latvia MGI and MGI Tech have filed answers denying infringement. Id. 4§}18-
19. Illumina Cambridge filed a reply on July 27, 2020. Id. (23. The MGI entities’ rejoinder is due
on September 8, 2020. Jd. 24. The District Court Diisseldorf has scheduled a hearing for October
13, 2020, Jd. The Petitioners in this action will have the right to file additional documents and
evidence therein until the final hearing.’

(b)  Nullity Proceeding

On October 15, 2019, Latvia MGI filed a separate nullity action against the German part of

the °578 EP with the German Federal Patent Court (the “German Nullity Proceeding’). Jd. 20.

Illumina Cambridge replied to the complaint in that action on June 15, 2020. Id. 925. Latvia MGI

 

8 European Patents 1 530 578 (the “"578 EP”), 3 002 289 (the “°289 EP”), | 828 412 (the “412 EP”), 2 024 415
(the “415 EP”), 3 578 433 (the “433 EP”), and 3363809 Bi (the “*809 EP”), Turkish Patent 2018 04580 (the “4580
TP”); UK Patent (UK) 1 664 287 Bl (the “287 EP”), Hong Kong Standard Patent HK 1253509 (“HK 509”).

9 In foreign proceedings pending in Hong Kong Illumina Cambridge also filed a declaration, according to which
a further patent infringement action was filed in Germany against BGI as well as MGI International Sales Ltd. through
which THumina asserts infringement of EP 578 as well as of EP ‘433 (“Second German Infringement Action”). Further,
based on the information presently available to Petitioners’ German counsel, this further action has not yet been served
upon defendants. Feldges Decl. 7. 5

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
TON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

is now due to respond to Hlumina Cambridge’s submission by September 19, 2020. Id. To date no
oral hearing has been scheduled in the German Nullity Proceeding. Jd. The Petitioners involved
with the German Nullity Proceeding will have the right to file additional documents and evidence
therein until the final hearing. Jd. 40.
(c) Preliminary Injunction Proceeding

On July 21, 2020 BGI Complete was served with a preliminary injunction order issued by
the District Court Dtisseldorf (the “German PI Proceeding,” and together with the German
Infringement Action, the Second German Infringement Action, and German Nullity Proceedings,
the “German Proceedings”). Jd. §{26-28. The order enjoins BGI Complete inter alia from
marketing and selling products which allegedly infringe upon the °578 EP in the Federal Republic
of Germany. Id. (26. BGI Complete is in the process of preparing its objection to the preliminary
injunction order. Jd. (29. BGI Complete will have the right to file additional documents and
evidence in the German PI Proceeding until the final hearing, which has not yet been scheduled. Jd.
q/40.

2. The Danish Proceeding

On May 15, 2019, Illumina and [lumina Cambridge commenced suit against BGI Europe
before the Danish Maritime and Commercial High Court, asserting that BGI Europe infringes the
Danish part of the °289 EP as well as European trademark rights (the “Danish IP Proceeding”).
Bording Decl., fll, Ex. A, B. On August 23, 2019, BGI Europe filed its Statement of Defense in
the Danish IP Proceeding. Jd. §li, Ex. C, D. BGI Europe also moved to stay the Danish IP
Proceeding pending a written decision from the European Patent Office in a related opposition
proceeding challenging the validity of the °289 EP. Id §l1. The Danish Court granted BGI
Europe’s motion, and so the Danish IP Proceeding is currently stayed pending the issuance of a
written decision by the European Patent Office. Bording Decl., {1 1, Ex. E, F.

On June 25, 2020, Counsel for illumina Cambridge informed counsel for Petitioners’

affiliates in the parallel Section 1782 proceeding brought by Itumina Cambridge in the Northern

-6-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
a

oO f©& NSN OH WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

District of California” that Illumina Cambridge plans to initiate additional proceedings against BGI
Europe before the Danish Maritime and Commercial Court in Denmark (the “Contemplated Danish
Proceeding”, and together with the Danish IP Proceeding, the “Danish Proceedings”).!'! Petitioner
BGI Europe anticipates that the Contemplated Danish Proceeding will involve patent infrmgement
claims, in large part because counsel for Illumina Cambridge has modified the protective order in
the parallel Section 1782 action to permit the use of the evidence obtained therein in the
Contemplated Danish Proceeding.

BGI Europe will have the opportunity to introduce the evidence obtained pursuant to this
Application until the Danish courts deem the preparation of the Danish Proceedings “closed”, which
usually occurs 4 weeks prior to the oral hearing in a Danish civil action. Bording Decl., 425. It will
still be possible to file new evidence after the Proceedings are “closed”, but the opposing party will
be entitled to object to such evidence, and the court may decide to exclude it. Id.

3. The Swiss Proceedings

On June 28, 2019, Iiumina Cambridge commenced suit against Latvia MGI in Switzerland,
asserting that certain DNA sequencing reagent kits allegedly offered and distributed by Latvia MGI
in Switzerland infringe the Swiss parts of the °578 and °412 EPs (the “Swiss Infringement
Proceeding”). Calame Decl., {11. Hlumina Cambridge secks injunctive relief and financial
compensation. Id. Latvia MGI filed its Statement of Defense on November 25, 2019. Jd. 12. In
particular, Lavia MGI asserts that the accused products do not make use of all claim features of the
°578 and °412 EPs, and that in any case, the EPs are invalid, and so Illumina has not established
infringement, fd. 913-15. The technical judge overseeing the Swiss Proceeding will issue an
expert opinion by late November 2020, and the parties will thereafter be invited to comment on the
expert opinion in written submissions by mid-January 2021. Id. 419. The court will then hold a

final hearing, likely sometime in or after February 2021. Id. §20.'°

 

10 Milowic Deci., 98, Exs. 4, 11.
IE id.
12. The factual and procedural background of the Swiss Proceedings is set out in full in the Calame Declaration.

-7-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § £782

 
a

~~ OA WS

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

On July 30, 2020, Iilumina Cambridge announced, through counsel, its intent to initiate
additional proceedings against MGI International and Witec in the Federal Patent Court in
Switzerland (““Contemplated Swiss Proceeding”). 13. Thereafter, on August 7, 2020 Illumina
Cambridge filed a patent infringement action against Witec AG in the Federal Patent Court in

Switzerland, asserting infringement of the Swiss parts of the °578 and °412 EPs (“Witec

 

Infringement Proceeding”, and together with the Swiss Infringement Proceeding and Contemplated
Swiss Proceeding, the “Swiss Proceedings”). Calame Decl., {21. Accordingly, Petitioner MGI
International anticipates that the contemplated litigation against it will involve patent infringement
claims. Evidence obtained via this 1782 Application can be introduced in the Swiss Proceedings
until the date of the final hearings therein, Id. 33, 35-38.
4, The Turkish Proceeding

Illumina Cambridge filed suit against Genoks—BGI Group’s distributor in Turkey '*—on
June 28, 2019, asserting that certain DNA sequencing kits Genoks distributes infringe the 74580 TP
(the “Turkish Proceeding”). Alica Decl., Ex. 1, 1.a. Genoks was notified of Iliumina’s complaint
on July 09, 2019, and on September 09, 2019 filed a motion denying all infringement claims and
objecting to the evidence filed by Illumina Cambridge. Id. 1. Genoks has also filed a counter
invalidity action against the °4580 TP. Id. The patties have exchanged several rounds of petitions,
and the Turkish court is now beginning to hold hearings. Jd. §912-13. On July 10, 2020 Latvia
MGI filed a request to intervene in the Turkish Proceeding in support of Genoks pursuant to Article
66 of the Turkish Procedural Code, which allows a party with an interest in a pending litigation to
intervene therein. Declaration of Okan Can (“Can Decl”) 14.

Both Genoks and, assuming its motion to intervene is granted, Latvia MGI are entitled to
submit any argument and evidence in support of their claims and defenses in the Turkish Proceeding.

Id. 414; Alica Decl. (15.

 

13, See Milowic Decl., Ex. 12; Milowic Decl., Ex. 11 at 3-4.
14 Genoks’ full business name is Genoks Teknoloji Saglik Bilisim Turizm Hijzmetleri Bndiistriyel Makine Elektrik
Elektronik ithalat inracat San. Tic. Ltd. Sti. Genoks. Alica Decl., {1.

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

5. The UK Proceeding

On November 28, 2019, Illumina Cambridge initiated patent infringement proceedings that
ate now pending against (i) Latvia MGI, (ii) MGI Tech, (iii) MGI International, and (iv) BGI
Complete, claiming that their StandardMPS & CoolMPS product lines infringe the °578, °289, °412,
"415, ‘433, ‘587, and ‘287 EPs (the “UK Proceeding”). Ridgway Decl. {{15-16. The Petitioners
have contested Illumina Cambridge’s claims on several grounds and filed counterclaims seeking
invalidation of the EPs in suit (578, °289, °415, °412, °433 EPs). Ja. 417. The UK Proceedings are
being conducted on an expedited basis, with a tentative trial date set for November 16, 2020. Jd.
420-28. Petitioners will be able to use any evidence they obtain pursuant to this Application in the
UK Proceeding until the trial. Id. (21.

6. The Finnish Proceeding

On May 12, 2020, Ilumina Cambridge Limited and Illumina Finland Oy filed an action in
the Finnish Market Court secking a preliminary injunction against Labema enjoining Labema from
importing, offering, or otherwise putting on the Finnish market or having in its possession for the
aforementioned purposes products produced by MGI which allegedly violate the °289 EP (the
“Finnish Injunctive Proceeding”). Siitonen Decl., {Y10-11. The F innish Market Court’s decision
on the request for an interim injunction is expected in September 2020. Jd. 413. In the event the
injunction is granted, Illumina Cambridge and Illumina Finland Oy must initiate formal
infringement proceedings within one month (the “Contemplated Finnish Infringement Proceeding”).
Id. Labema believes that it is likely lumina Cambridge and lumina Finland Oy will initiate
infringement proceedings even if they are not successful in obtaining the interim injunction. Jd.
Labema plans to initiate a nullity action challenging the validity of the *289 EP (the “Contemplated
Finnish Nullity Proceeding”, and together with the Finnish Injunctive Proceeding and the
Contemplated Finnish Infringement Proceeding, the “Finnish Proceedings”) before the Market
Court. Labema anticipates that the Market Court will deal with the Contemplated Nullity Action at
the same trial as the Contemplated Finnish Infringement Proceeding. Id. The Contemplated Finnish
Infringement and Nuility Proceedings are likely to take between 12 to 20 months from

commencement to conclusion. Id.

.0-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
oO. 0UellCU SON

10
il
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Petitioner Labema will be able to present evidence at least during the “preparation” phase of
the Finnish Proceedings. [d. §26. Labema may also be able to submit new evidence until the final
hearings in the Finnish Proceedings, or on appeal. fd.

7. The Swedish Proceedings

In January 2020, Illumina Cambridge initiated infringement proceedings against (i) Latvia
MGI and (ii) BGI Complete before the Patent and Market Court (Sw. Patent- och
marknadsdomstolen) in Sweden based on the ’289 and °412 EPs (the “Swedish Infringement
Actions”). Declaration of Hakan Borgenhall (“Borgenhall Decl.”), {11. The Petitioners have
contested [lumina Cambridge’s claims on several grounds and filed counterclaims secking
invalidation of the EPs in suit (the “Swedish Invalidity Actions,” and together with the Swedish
Infringement Actions, the “Swedish Proceedings”). Jd. The Swedish Patent and Market Court has
informed the parties that the final hearing in these Proceedings will likely take place in October
2021. Id 914. The general rule is that parties to a Swedish patent dispute can introduce evidence
until the proceedings are due to be closed, id 422, which will likely occur approximately the summer
of 2021, id.

8. The French Proceeding
On May 15, 2020 MGI International initiated a revocation action against lumina

Cambridge before the Tribunal judiciaire de Paris (Paris First Instance Court) (the “French

 

Proceeding”), Declaration of David Por (“Por Decl.”), §8, seeking to nullify the French parts of the
°578 and °289 EPs, id. First instance patent proceedings in France last on average approximately
24 months from the date of the writ of summons to the judgement of the court. Jd. {15. Additional
evidence can be filed by either party until the time when the Judge in charge of the management of
the case issues a “closing order,” which typically occurs | to 3 months before the trial date. Jd.
9. The Belgian Proceedings

On June 24, 2020, Illumina Cambridge Limited served a writ of summons for an
infringement action on MGI International (the “Belgian Infringement Proceeding”). Declaration of
Peter Van Dyck (“Van Dyck Dec!.”) 413. This proceeding is expected to be handled on an expedited

timeframe (a judgment is usually obtained in less than a year). 7d. In its writ of summons, illumina

-10-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 4782.

 
B Ww

a

10
Ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Cambridge Limited claims that MGI International has infringed the Belgian part of the *289 EP by
offering and supplying an allegedly infringing sequencing reagent kit and sequencing platform. An
introductory case management hearing before the Brussels Commercial Court was held on July 29,
2020. Id. MGI International is due to file its first submission by September 28, 2020. On July 14,
2020, MGI International filed a revocation action before the Dutch-speaking Commercial Court of

Brussels (“Belgian Revocation Action”, and together with the Belgian Proceeding, the “Belgian

 

Proceedings”), id. §14, where it argues that the °289 and °578 EPs are invalid, id.
10. The Spanish Proceeding
On July 28, 2020, Illumina Cambridge and Ilfumina Singapore Pte Limited (“Illumina

 

Singapore”) filed an application seeking a preliminary injunction and other precautionary measures
against MGI and Rafer (“Spanish Injunction Proceeding”) and a patent infringement lawsuit
(“Spanish Infringement Proceeding”, and together with Spanish Injunction Proceeding, the “Spanish,
Proceedings”). Castillo Decl., 415. The Spanish Proceedings were served on Rafer on August 11,
2020. Id. Service is yet to be effected on MGI. Jd. A preliminary injunction hearing has been
scheduled for September 16, 2020. Id. MGI Latvia and Rafer will have the opportunity to introduce
any evidence obtained pursuant to this 1782 Application (i) during any hearing on a request for a
preliminary injunction and to support their statement of opposition, and (ii) to support their
statement of defense and counterclaim in the Spanish Infringement Proceeding. Id. 925.
11. The Hong Kong Proceeding

On August 14, 2020, Illumina Cambridge Limited commenced legal proceedings in the High
Court of the Hong Kong SAR against Petitioners MGI Tech, BGI Complete, MGI International,
BGI-HongKong, BGI Tech, and BGI Health, alleging patent infringement of the HK °509 patent
(which is based on the *809 EP) and seeking inj unctive relief (“Hong Kong Proceedings”). Lo Decl.,
499-11. While Itlumina Cambridge’s writ of summons does not set out in detail the claims alleged
against the defendants, Petitioners are likely to dispute, inter alia, the validity of the HK 509 patent
(and hence the 7809 EP) and the allegations of infringement, including the various alleged infringing
acts, against the defendants. id. 914. It is also expected that the defendants in these Proceedings

will be seeking the revocation of the HK 509 patent by the court. Id. Evidence to be obtained under

-li-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
ob

Oo fo SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

this 1782 Application can be submitted in the Hong Kong Proceedings until the case is scheduled
for trial, which usually takes place only after the parties confirm that all the evidence that they would
wish to adduce for the trial has been submitted. Jd $22. It is likely that the final trial in these

Proceedings will not be scheduled for another 2 to 3 years. Id.

D. U.S. Procedural Background
1. Adversarial Proceedings

Within the United States, there are three cases pending between (i) Petitioners’ affiliates and
(ii) Respondent and Illumina Cambridge. The first U.S. case is in the United States District Court
for the District of Delaware, where CGI asserts that Illumina willfully infringed the °132 US
Patent.!5 See Complete Genomics, Inc. v. Illumina, Inc., No. 1:19-cv-00970-MN (D. Del.) (the
“Delaware Proceeding”). In response, Illumina and Illumina Cambridge have asserted patent
infringement counterclaims against various BGLrelated defendants’ standard MPS product only.'®
The BGI defendants have never sold or offered the standard MPS product in the United States."
These patents relate to the use of Ascorbic Acid (vitamin C) to prevent degradation of DNA being
sequenced, and claim the same basic subject matter as the °412 EP.

Tllumina and Illumina Cambridge filed the second relevant case in the Northern District of
California on June 27, 2019 against, inter alia, CGT and MGI Tech. See lumina, Inc., et al. vy. BGI
Genomics Co., LTD. et al, No. 3:19-cv-03770-WHO (N.D. Cal.) (the “First California Proceeding”).
As with the Delaware action, Hlumina asserted infringement of the °537 and °200 US Patents only
against Defendants’ Standard MPS products. The °537 and °200 patents are closely related to the
EPs asserted in Germany, Switzerland and Denmark, While they do not all share the same priority
date and specification, they all are directed to the use of a certain molecule, azidomethyl, used as

the 3°OH block on nucleotides.!® CGI filed a counterclaim against [lumina asserting infringement

 

15 A CGI patent for improving the efficiency of DNA sequencing by reducing the number of signals required for
nucleotide detection. Milowic Decl., (11, Ex. 15.

16 Milowic Decl, Ex. 24.

17 Jad

8° Milowic Decl., Ex. 14.

-12-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO FAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
-

No" i a) od

10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

of the °984 US Patent, which is directed to high density arrays that are used in llumina’s sequencing
platform."

Illumina and I!lumina Cambridge filed the third U.S. Case on February 27, 2020, also in the
Northern District of California. See IMumina, Inc. et al. v. BGT Genomics Co., Ltd. et al., No. 3:20-
cv-01465 (N.D. Cal.) (the “Second California Proceeding,” and together with the Delaware
Proceeding and First California Proceeding, the “US Litigation Proceedings”). In the Second
California Proceeding, Illumina asserts infringement of the °973, 444. and °025 US Patents. 7°
These patents also largely overlap with the patents asserted in the foreign proceedings. Like the
°537 and °200 patents at-issue in the First California Proceeding, the major focus of these patents is
the azidomethyl molecule that is used as the 3°OH block on nucleotides. This molecule is also the
focus of the patents Illumina asserted against the various BGI entities outside the United States.

2. Wumina Cambridge’s Section 1782 Application

On September 6, 2019, Illumina Cambridge filed an ex parte application in the Northern
District of California seeking leave to serve subpoenas on three of Petitioners’ US affiliates (BGI
Americas Corp, MGI Americas, Inc., and Complete Genomics, Inc.) pursuant to Section 1782 for
use in the Swiss, Turkish, German, and Danish Proceedings. See In re Application of IHumina
Cambridge Lid., No. 3:19-80215-WHO (N.D. Cal.) (the “Illumina 1782 Proceeding”).?! The court
granted the application on November 7, 2019, and granted Illumina Cambridge leave to serve
subpoenas.” Thereafter, the respondents in the Illumina 1782 Proceeding filed a motion to vacate
the court’s order and to quash the subpoenas,** which motion the court denied in patt on February
19, 2020.24 The respondents in that action have therefore been complying with the document and
testimony subpoenas, and producing the requested discovery.

E. Discovery Sought In This 1782 Application

 

19 Milowic Decl., Ex. 15.
20 Milowie Decl., Ex. 16.
21 Milowie Decl., Ex. 17.
2 Milowie Deci., Ex. 18.
3 Milowic Deci., Ex. 19,
24 Milowic Decl., Ex. 20,

-{3-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
a=

~~) oN tH

10
1]
{2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

In this action, Petitioners seek (i) the Transcripts—deposition transcripts of those individuals
who are listed as inventors on the Patents At-Issue,” and (ii) the Notebooks, including documents
such as the laboratory notebooks, inventor notebooks, and results notebooks and/or data files or
images which reflect [Ilumina’s and [lumina Cambridge’s conception and reduction to practice of
the inventions claimed in the Patents At-Issue. The Transcripts cover, among other things, topics
that relate to the use of azidomethyl*® as a 3’OH block on a nucleotide. The Notebooks document
the processes by which the Patents At-Issue were developed, and so are highly relevant to each of
the Foreign Proceedings. As but one example, in the German Nullity Proceeding MGI International
asserts four grounds of nullity. First, MGI International argues that the 578 and °289 EPs are invalid
on the basis of Article 83 of the European Patent Convention (“EPC”) for lack of sufficient
disclosure2” Second, MGI International contends that the subject-matter of the ’289 EP extends
beyond the content of the (parent) application as-filed, such that it is also invalid pursuant to Article
76(1) EPC. Third, MGI International argues that the product claims of the two patents lack novelty
over the implicit disclosure of a prior art document, in violation of Article 54 EPC. Fourth, MGI
International asks the Court to nullify all claims related to the patents, because they lack the
inventive step required by Article 56 EPC for patentability.7* In particular, MGI International
submits that the skilled person would have been prompted to use azidomethyl-blocked modified
nucleotides in SBS methods. MGI International further argues that the invalidity of the priority

claim results in additional documents forming part of the state of the art, such that the claims also

 

25 Petitioners seek four extant deposition transcripts: (1) the transcript from the deposition of Colin Barnes, taken
January 6, 2011 in Life Techs. Corp. v. Hhunina, Inc., No. 09-706 (D. Del.}; (2) the transcript from the deposition of
Colin Barnes, taken March 13, 2013 in JMumina Inc., et al v. Complete Genomics Inc., et al., Na. 3:12-cv-01465 (8.D.
Cal,); (3) the transcript from the deposition of Xiaohai Liu, taken March 20, 2013 in The Trustees of Columbia
University ef al v. Iumina Inc., ef al, No. 12-376 (D. Del.); and (4) the transcript from the deposition of Xiaohai Liu,
taken August 20, 2020 in the First California Proceeding and the Second California Proceeding. Petitioner further
respectfully requests that transcripts of any subsequent depositions of inventors of the foreign patents, including any
depositions of Shankar Balasubramanian, Colin Barnes, Joseph Brennan, John Milton, Silke Ruediger, Mark Smith,
Harold Swerdlow, or Xiaolin Wu also be made available in the Foreign Proceedings described herein.

26 Because the transcripts are covered by a protective order, Petitioner cannot give anything more than a high level
description of their contents at this juncture.

27 The notion of sufficiency of disclosure in European patent law is similar to the notion of enablement under US
law: it derives from the requirement that the patentee discloses sufficiently his invention.

28 A concept similar to the notion of “prior art” under US patent law pursuant to which patents may be nullified
where, faced with a particular technical problem, the skilled person would have been prompted by the prior art to solve
it in the same manner at in the patents in suit. i4

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
fe

sb nA Mi

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

lack an inventive step over a document that was published after the priority date of the patents, but
before their filing date.

The information contained in the Transcripts and Notebooks (which reflect the inventors’
analysis of the inventions) bears directly on each of these arguments. According to established
jurisprudence of the German Federal Supreme Court, claim construction is an essential and
indispensable procedural element of both German infringement and nullity proceedings, one which
will usually be performed before the actual assessment of validity or infringement. The purpose is
to conceptualize the technical teaching that is conveyed by the wording of the claim, taking into
account the description and figures of the patent. The Transcripts and Notebooks are of particular
importance in this regard, as they illustrate the “technical teaching” that Illumina Cambridge asserts
is protected by its patents. See, e.g., Feldges Decl., 933-35.

Invalidity assessment of patents depends in several respects on the experimental working
examples in the patent. When construing the claims, the technical problem is to be determined as
an integral part of the claim construction. The technical problem, in turn, must be formulated based
on what the patent actually achieves in light of the description, including the working examples.
Thus, the working examples impact the scope of the claims, and so may determine whether the
claims are invalid in light of the prior art. The Notebooks document these “working examples.” Jd.

Additionally, under German law, the question of whether a claimed teaching was obvious
with a reasonable expectation of success depends, inter alia, on the experimental examples of the
patent and on the effort which is therefore required to develop the patented process or product.
Again, these “experimental examples” are documented in the Notebooks.”

The other Foreign Proceedings involve similar questions around the Patents At-issuc, and
so the contents of the Notebooks and Transcripts are relevant to each of them. See 1.34, infra.

It is also of critical importance to note that the Notebooks have already been requested by,
and presumably produced to, BGI, in the California Proceedings. The same is true of the extant

Transcripts, they have cither been produced in the US Litigation Proceedings, or they were taken in

 

29 To the extent Notebooks and Transcripts that reflect work on the patents at issue here have yet to be produced
in the ND Cal Proceedings, Petitioner requests that subsequent Notebooks or Transcripts also be subject to the order in
this proceeding to be produced for use in the Foreign Proceedings.

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 1782

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

those proceedings (and any future depositions will be taken in those proceedings). Given the
Transcripts and Notebooks are relevant to the Foreign Proceedings, and to save all parties the
expense of additional litigation, the Petitioners requested that Illumina simply agree to allow the
Transcripts and Notebooks to be used in the Foreign Proceedings.” Iilumina refused that request,
while acknowledging that they could be properly sought via a Section 1782 application. See
Milowic Decl., Exs. 21-22 (Illumina’s counsel: “[WJe are not willing to link the issue of use of the
lab notebooks to the issues we’ve raised . . . BGI entities litigating in Europe could have brought
their own Section 1782 application long ago.”); Ex. 23 (requesting that Transcripts be used in
Foreign Proceeding).

Wi. ARGUMENT

A. Legal Framework

Section 1782 of Title 28 of the United States Code permits United States District Courts to
grant discovery for use in a foreign proceeding. The statute, in relevant part, states: “The district
court of the district in which a person resides or is found may order him to give his testimony or
statement or to produce a document or other thing for use in a proceeding in a foreign or international
tribunal... . The order may be made . . . upon the application of any interested person.” 28 U.S.C.
§ 1782.

An application made pursuant to Section 1782 must satisfy three statutory requirements: (1)
the person from whom discovery is sought must reside or be found in the district in which the
application is filed; (2) the discovery must be for use in a proceeding before a foreign tribunal; and
(3) the application must be made by a foreign or international tribunal or any interested person. 28
U.S.C. § 1782(a); see also London v. Does 1-4, 279 F. App’x 5 13, 515 (9th Cir. 2008) (“Under 28

U.S.C. § 1782, a district court may order a person residing within its district to produce documents

for use in a foreign legal proceeding, unless it would violate a legal privilege.”).

 

30 Milowic Decl., Exs. 21-22. 6
-16-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 1782

 
- Ww

sn

10
Mi
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

After determining that the three statutory requirements are satisfied, courts may then
consider four discretionary factors in deciding whether to grant a Section 1782 application, namely:
(i) whether the documents or testimony sought are within the foreign tribunal’s jurisdictional reach,
and thus accessible absent Section 1782 aid; (ii) the nature of the foreign tribunal, the character of
the proceedings underway abroad, and the receptivity of the foreign government or the court or
agency abroad to U.S. federal-court judicial assistance; (iii) whether the Section 1782 request
conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign
country or the United States; and (iv) whether the subpoenas contain unduly intrusive or burdensome
requests. See Intel, 542 U.S. at 264-65 (2004); London, 279 F. App’x at 315.

Moreover, courts in this Circuit evaluate discovery requests under Section 1782 in light of
the “twin aims” of the statute: “to provide efficient means of assistance to participants in
international litigation in our federal court and to encourage foreign countries by example to provide
similar means of assistance to our courts.” In re Mireskandari, 2012 WL 12877390, at *2 (S.D.
Cal. Dec. 20, 2012) (internal citation and quotation omitted). And the Supreme Court and the Ninth
Circuit have both acknowledged a Congressional intent to provide a liberal avenue to discovery in
aid of foreign and international proceedings. See, e.g., Intel, 542 U.S. at 247-48; Jn re Premises
Located at 840 140th Ave. NE, Bellevue, Wash., 634 F.3d 557, 562-63 (9th Cir. 2011) (“In the 20th
century, Congress .. . remov[ed] more of the absolute restrictions on the courts’ ability to provide
assistance [under Section 1782]. One of the important congressional purposes in broadening the
scope of federal-court assistance was to encourage reciprocity by other nations.”) (internal citations
omitted); Brandi-Dehrn y, IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012) (“[T]he

statute has, over the years, been given increasingly broad applicability.”) (internal citation omitted).

-|7-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
BR WwW bb

“sO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

B. Petitioners Satisfy The Three Statutory Requirements of Section 1782
1. Respondent is “found” in the Northern District of California.

Respondent maintains a major Manufacturing, Research, and Development office in
Hayward, California.3! Accordingly, Respondent is found in this District. See Super Vitaminas, S.
A., 2017 WL 5571037, at *2 (N.D. Cal. Nov. 20, 2017) (maintaining an office in district is sufficient
to satisfy the first Jnte/ requirement) (collecting cases). Further, by invoking the jurisdiction of this
Court in bringing infringement actions against the BGT companies, Respondent is also subject to
personal jurisdiction in this Court, which similarly satisfies the requirement that Respondent is
found in this District. Cf Inre Request for Int'l Judicial Assistance from the 16th Family Ct., 2014
WL 1202545, at *1 (N.D. Cal. Mar. 19, 2014) (“The district court has subject-matter jurisdiction
over this matter specially conferred by 28 U.S.C. § 1782, and has personal jurisdiction over this case
because the Bank of America branches are identified as having mailing addresses in the Northern
District of California.”).

2. The discovery sought is for use in foreign proceedings.

The Foreign Proceedings all qualify as proceedings “in a foreign or international tribunal”
for purposes of Section 1782.

As Illumina Cambridge has already acknowledged, “[c]ourt actions, including patent
infringement actions, pending in courts in Germany, Turkey, Switzerland and Denmark plainly
satisfy the statutory requirement of a proceeding in a foreign tribunal.’??_ This Court agreed in
granting I!lumina’s 1782 petition. See In re Hhemina Cambridge Lid., No. 2019 WL 5811467, at *3
(N.D. Cal. Nov. 7, 2019) (“Hlumina P’) (“[C]ourt actions, including patent infringement actions,
pending in courts in Germany, Turkey, Switzerland and Denmark satisfy the statutory requirement

of a proceeding in a foreign tribunal.”); Hlumina Cambridge Ltd. v. Complete Genonrics, Inc., 2020

 

3. See 4, supra.

32 Milowic Decl., Ex. 17 at 13-14 (collecting cases); AIS GuibHAachen Innovative Sols, v. Thoratec LLC, 762 F.
App’x 447, 448 (9th Cir, 2019) (German court in which a patent infringement case was pending was a foreign tribunal
for purposes of § 1782); [PCom GmbH v. Apple, Inc., 61 ¥. Supp. 3d 919, 922 (ND. Cal. 2014) (German patent
infringement action qualified); Jn re Inf 4} Judicial Assistance, 2015 U.S. Dist. LEXIS 81550, at *4 (N.D. Cal. June 22,
2015) (Turkish trademark infringement action qualified); In re Ex Parte Application of Jommii, 2013 WL 6058201, at
#3 (ND. Cal. Nov. 15, 2013) (Swiss court proceeding qualified); Jn re Request for Int'l Judicial Assistance from the
Dist. Ct. of Kolding, Denmark, 2015 WL 13827074, at *1 (W.D.N.C. May 4, 2015} (Danish district court proceeding
qualified).

-18-

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C, § 1782

 
de ly

On

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

WL 820327, at *3 (N.D. Cal. Feb. 19, 2020) (“Iumina IP’) (similar). Just like the German, Turkish,
Swiss, Spanish, and Danish Proceedings, the other Foreign Proceedings exhibit all the hallmarks of
traditional judicial proceedings by acting as a first-instance decision-maker tasked with resolving
legal disputes. See Intel, 542 U.S. at 264; Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d
1108, 1111 (9th Cir. 2015) (“Both of the foreign patent offices here conduct quasi-judicial
proceedings. Those proceedings take place within the agency but carry many of the hallmarks of
traditional judicial proceedings: serving as first-instance decision-makers tasked with resolving
patent validity disputes.”); London, 279 F. App’x at 514 (affirming order granting 1782 discovery
for use in proceeding brought in “French territory governed by French law”); In re Apple Retail UK
Lid., 2020 WL 3833392, at *1 (N.D. Cal. July 8, 2020) (granting 1782 application seeking discovery
for use in English patent infringement proceeding); Jn re Letier of Request From Boras Dist. Court,
Sweden, 153 F.R.D. 31, 33 (E.D.N.Y. 1994) (granting 1782 application seeking discovery for use
in Swedish proceeding); Matter of Lufthansa Technick AG, 2019 WL 33 1839, at *1 (W.D. Wash.
Jan. 25, 2019) (granting 1782 application seeking discovery for use in “contemplated” patent
infringement proceedings in Spain)?

Petitioners are not required to show that the information sought would be discoverable or
admissible in the Foreign Proceedings. Inte/, 542 U.S. at 260 (“[NJothing in the text of § 1782 limits
a district court’s production-order authority to materials that could be discovered in the foreign
jurisdiction if the materials were located there.”); London, 279 F. App’x at 515 (granting 1782
application seeking discovery which “may be unattainable by the French court [but] is within the
[US] district court’s jurisdiction and accessible in the United States”); In re Mak, 2012 WL 2906761,
at *1 (N.D. Cal. July 16, 2012) (“The Supreme Court has consistently held that § 1782 does not
contain a ‘foreign-discoverability requirement’—~ie., there is no requirement that the information
sought be discoverable under the law governing the foreign proceeding.”). Rather, Petitioners need

only show that the evidence is “relevant” to the Foreign Proceedings. See In re: Ex Parte

 

33 Ags this case illustrates, 1782 applications are frequently granted where the discovery sought is for use in
proceedings which have not yet been initiated but which are within “reasonable contemplation”. See also In re
Bayerische Motoren Werke AG, 2019 WL 5963234, at #3. #5 (NLD, Cal. Nov. 13, 2019) (granting 1782 application for
use in “patent infringement and/or nullity proceedings” which were “anticipated to be filed”).

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
we Ww

~ O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Application Varian Med. Sys. Int'l AG, 2016 WL 1161568, at *3 (N.D. Cal. Mar. 24, 2016) (finding
second statutory factor satisfied where petitioner sought “to use the discovery it seeks from
[respondent] to support its patent claims” in foreign proceeding); Jn re Application of HydroDive
Nigeria, Ltd., 2013 WL 12155021, at #3 (S.D. Tex. May 29, 2013) (“The burden imposed on the
applicant on this issue is de minimis. Relevancy in this context is broadly construed and
encompasses any materia! that bears on, or that reasonably leads to other matters that could bear on,
any issuc that is or may be in the case.” (internal citation omitted)). Here, Petitioners plainly satisfy
this requirement as confirmed by foreign counsel responsible for Petitioners’ cases in the Foreign
Proceedings.**
3. Petitioners are “Interested Persons.”

Finally, Section 1782 requires persons seeking discovery to show that they possess a
sufficient interest in the foreign proceedings. While Section 1782 broadly covers all those with the
right to participate and submit evidence in foreign proceedings, there is “[n]o doubt litigants are
included among, and may be the most common example of, the interested persons who may invoke
§ 1782.” Intel, 542 US. at 256 (internal citation omitted); see also Akebia, 793 F.3d at 1110-11
(“{Petitioner] is a party to the foreign proceedings underlying this case; indeed, it is the entity that
seeks to invalidate [respondent’s] European . . . patents because of their potential effect on the nature
of the products that [petitioner] develops. Accordingly, [petitioner] has a ‘reasonable interest’ in
obtaining judicial assistance and, therefore, may apply for judicial assistance pursuant to § 1782.”);
Hlumina 1, 2019 WL 5811467, at *4 (“Ilumina Cambridge is a plaintiff in ali the Foreign Actions.
It is therefore an ‘interested person’ for purposes of the statute”); Humina I, 2020 WL 820327, at
*4 (same).*° Petitioners are parties or putative parties to the various Foreign Proceedings, and thus

are plainly “interested person{s]” under Section 1782.°°

 

34 Alica Decl., ]16; Bording Decl., 414, Borgenhail Decl. 4417-20; Calame Decl., 422; Castillo Decl., 417-18;
Can Decl., 915; Feldges Decl., 930-35; Lo Decl., 416; Por Decl., ({{16-18; Ridway Decl., 4422-24; Siitonen Decl.,
418; Van Dyck Dect., 715.

35 See also Matter of Application of O2CNI Co., Ltd., 2014 WL 689082, at *1 (N.D, Cal. Feb, 21, 2014) (“[The
applicant] is an alleged victim . .. and thus is an ‘interested person.””); J re Ex Parte Application of Societe d'Etude de
Realisation et d'Exploitation Pour te Traitement du Mais, 2013 WL 6164435, at *3 (E.D. Pa. Nov. 22, 2013) (similar).

36 To be clear, Petitioners Latvia MGI; MGI Tech; MGI International; and BGI Complete; are seeking evidence
related to the 7378, °289, °412, and °415 EPs; Petitioners Labema and Genoks are seeking the evidence relating to the

-20-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
tm WwW

1 ON

10
il
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Cc. All of the Discretionary Factors Under Section 1782 Weigh In Favor Of
Permitting The Discovery Petitioners Seek.

I. The first Intel factor favors granting discovery.

The first Infel factor asks whether the party from whom discovery is sought is a party fo the
foreign proceeding. “[W hen the person from whom discovery is sought is a participant in the
foreign proceeding ... the need for § 1782(a) aid generally is not as apparent as it ordinarily is
when evidence is sought from a nonparticipant in the matter arising abroad.” Intel, 542 U.S. at 264.

Here, Illumina is not a party to any of the Foreign Proceedings save one.’ While ilfumina
Cambridge, Illumina’s subsidiary, is a party to certain of the Foreign Proceedings, as Illumina
persuasively argued in the Illumina 1782 Proceeding:

“Courts sometimes ask whether the target of the discovery application is related to a
party in the underlying foreign proceeding on the assumption that the foreign coutt
could compel discovery from the subsidiaries and affiliates of a party. But that
expectation does not apply to foreign jurisdictions that do not have effective pretrial
discovery procedures. In the German, Swiss, Turkish and Danish litigation systems,
there is no effective right to pretrial discovery that is even remotely comparable to
that in the United States.”

Milowic Decl., Ex. 17 at 15.38 The same is true of the French, Finnish, Swedish, Spanish, Belgian,
Hong Kong, and English litigation systems: there is no comparable pre-trial discovery mechanism
by which Petitioners could in practice obtain the requested discovery in the Foreign Proceedings in
those countries.°? Thus, even acknowledging that Illumina is a party to one of the Foreign
Proceedings, this factor weighs in favor of allowing discovery. See In re IPCom GmbH& Co. KG,
3014 WL 12772090, at #2 (N.D. Cal. Apr. 10, 2014) (lack of effective discovery procedure in
Germany rendered factor neutral even though the target of the subpoena was a defendant in the
German action); [lumina Cambridge Lid v. Complete Genomics, Inc., 2020 WL 1694353, at *3

(N.D. Cal. Apr. 7, 2020) (“Ziumina IP’) (“It may be true that some of the information sought is in

 

289 EP; and Petitioners BGI Europe and Rafer are seeking the evidence relating to the °578 and °289 EPs, Petitioners
believe the distribution and use of such discovery can adequately be addressed by a protective order.

37 While lumina Inc. is a party to the Danish Action, the relevant Petitioners involved in the Danish Action are
unable to obtain the discovery sought here from Illumina Inc. via the Danish Action, as explained in the declaration of
Mr. Bording. Bording Deel., (15-24.

38 Mem. of Law in Support of Ex Parte Appl. Of Illumina Cambridge Ltd. for Leave to Serve Subpoenas, Illumina
1782 Proceeding, D.N. 2 (“Illumina 1782 MOL”).

3 Borgenhall Decl., [23, 1.8; Por Decl., 420; Siitonen Decl., 4919, 20, 28; Castillo Decl., 419; Van Dyck Decl.,
718; Lo Decl., (19-21; Ridgway Decl, 29. >

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
= Ww

sO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

the control of parties to the German and Swiss Actions because MGI Tech is a party to the German
Action and is the parent of a party to the Swiss Action, and MGI Tech is currently the parent of MGI
and CGL However, the information sought is not within the control of the parties to the other two
actions.”).

On the other hand, the Transcripts and Notebooks can be obtained in the US, indeed,
Iumina has either already produced them here or has an obligation to produce them here. See
SILE., supra, Because the purpose of Section 1782 is to facilitate production of any discovery which
“may be unattainable by [a foreign] court [but which] is within the [US] district court’s jurisdiction
and accessible in the United States,” London, 279 F. App’x at 515 (emphasis added),” the first
factor favors granting the application.*! Holding otherwise would create an unjust information
asymmetry between the two sides in these litigations, wherein lumina and its subsidiaries are free
to seck discovery from BGI and its subsidiaries in the U.S. under Section 1782, but BGI cannot seek
such discovery from IHumina. Unsurprisingly, /nfel and its progeny disapprove of such an outcome.
See, ¢.g., Intel, 542 U.S. at 244 (“When information is sought by an ‘interested person,’ a district
court can condition relief upon reciprocal information exchange.”).

2. The second Intel factor favors granting discovery.

Under the second Intel factor, this Court should look to whether the forcign tribunal would
be receptive to evidence obtained through Section 1782. As Illumina Cambridge has already argued,
in establishing that the German, Swiss, Turkish, and Danish Proceedings would welcome the
requested discovery: “The second Intel factor weighs in favor of discovery unless the foreign
tribunal in question has expressly made it clear that it would not accept the evidence. Illumina 1782
MOL at 16 (citing Jn re Application of JSC Raiffieinsenbank, 2016 WL 6474224, at *5 (N .D. Cal.
Nov. 2, 2016) (“Absent this type of clear directive, however, a district court’s ruling should be
informed by section 1782’s overarching interest in ‘providing equitable and efficacious procedures

for the benefit of tribunals and litigants involved in litigation and international aspects’”)). And the

 

40 See also Vhumina 1782 MOL at 15 (“The key test under [the first Jnte/] prong is whether the ‘evidence, available
in the United States, say be unobtainable absent’ an order by this court under Section 1782.”) (citing Application
Pursuant to 28 U.S.C. $1782 by Nikon Corp. v. GlobalFoundries U.S., Inc., 2017 WL 4647753, at *4 (N.D. Cai, Oct.
16, 2017) (emphasis added)),

4t This factor is, at most, neutral with respect to the UK Proceeding in light of the foregoing considerations.

 

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
=> Ww

—“DOSN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

declarations submitted with this Application, along with the declarations from foreign counsel
Illumina Cambridge submitted in the Ilumina 1782 Proceeding, establish that the tribunals
overseeing each of the Foreign Proceedings would be receptive to the requested discovery, and
Petitioners will have the opportunity to submit the requested discovery in those proceedings.*? This
factor therefore weighs in favor of granting the Application. See In re Application Pursuant to 28
U.S.C. § 1782 to Take Discovery of ASML U.S., Inc., 707 F. App’x 476, 477 (9th Cir. 2017) ([E}ven
for the documents located both in the United States and abroad, the second Intel factor is met because
[petitioner’s] experts stated, in unrebutted declarations, that the foreign tribunals would welcome
the discoverable evidence.”); JSC Raffieinsenbank, 2016 WL 6474224, at *5; Palantir Techs., Ine.
y. Abramowitz, 415 F. Supp. 3d 907, 915 (N.D. Cal. 2019) (While there is no indication that the
German court will be receptive the 1782 discovery, there is no indication that it would be hostile to
such discovery and the German court is in the best position to make admissibility determinations.”) ;
see also Ihumina 1782 MOL at 16-17 (collecting cases where courts accepted discovery obtained
pursuant to Section 1782). The number and complexity of the Foreign Proceedings, and the
requested discovery’s central importance to the issues raised therein, solidify that this factor weighs
heavily in favor of granting this Application. See, e.g., Inve Ex Parte Apple Inc., 2015 WL 5838606,
at *4 (S.D. Cal. Oct. 7, 2015) (“[G]iven the multiplicity of foreign proceedings and the potential
complexity of foreign patent litigation, the Court finds that [the second Jnfel] factor weighs in favor
of granting the Ex Parte Application.”); Jn re Ex Parte Application of Smith, 2012 WL 12885234,
at *2 (S.D. Cal. Oct. 9, 2012) (finding that second Intel factor favored granting application where
the proof sought was “relevant to determining” the issues in the foreign proceeding).
3. The third Intel factor favors granting discovery.

The third Intel factor looks to “whether the § 1782(a) request conceals an attempt to
circumvent foreign proof-gathering restrictions or other policies of a foreign country or the United
States.” Intel, 542 U.S. at 265. In Intel, the Supreme Court expressly rejected the notion that Section

1782 requires that the evidence be discoverable in the foreign proceeding itself, and courts in this

 

2 See Alica Decl., #15, 21, Bording Decl., (26-27; Borgenhall Decl., {ff[22-24; Calame Decl., 4933-38; Can
Decl., 9914, 20; Feldges Decl., (440-45; Castillo Decl., 425, 27; Ridgway Decl., 721, 33-37; Van Dyck 9924-26; Por
Decl., §433-35; Lo Decl., (22-24; Stitonen Deel., Wr:

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
ao Nn BN WH

SO

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Circuit have added that an applicant need not show that the specific documents sought would be
admissible abroad. See Chevron Corp. v. E-Tech Intern., 2010 WL 3584520, at *4 (S.D. Cal. Sept.
10, 2010); Intel, 542 U.S. at 261 (CA foreign nation may limit discovery within its domain for
reasons peculiar to its own legal practices, culture, or traditions—reasons that do not necessarily
signal objection to aid from United States federal courts.”). Nor is a Section 1782 applicant required
to first exhaust its remedies in the foreign court. See Hhanina II, 2020 WL 1694353, at #3 A
(‘Illumina does not dispute that it has not attempted discovery, or that discovery in the foreign
tribunals may be more appropriate for cettain of the information sought. Instead, it argues that it
need not first seek discovery in the foreign tribunals, the relevant inquiry is whether foreign tribunals
prohibit the evidence sought, which is not the case for any of the courts here .. . exhaustion of
discovery procedures in the foreign tribunal may not be required before a party may assert a Section
1782 claim.”) (internal citation omitted); Jn re Application for an Order Permitting
Metallgesellschaft AG to take Discovery, 121 F.3d 77, 79 (2d Cir. 1997) CTA] ‘quasi-exhaustion
requirement,’ finds no support in the plain language of [Section 1782 and runs counter to its express
purposes . . . .”); see also Illumina 1782 Proceeding D.N. 56 at 11 (collecting additional cases).
Here, there is no reason to believe that requiring production of any of the discovery sought
violates any policies of the foreign jurisdictions. Petitioners do not seek customer account
information, state secrets, or attorney-client communications—they merely seek documents that are
in the possession of private parties. None of the foreign jurisdictions have any law or public policy
against such discovery. 43 Moreover, if Respondents reasonably believe that any responsive
documents present confidentiality concerns, Petitioners are prepared to consider mechanisms for
accommodating them, including a protective order, which Illumina Cambridge has already
acknowledged would be sufficient to address such concerns. See, Hlanina Cambridge Ltd., 2020
WL 1694353, at *5 (“Illumina responds that the parties negotiated a protective order that will

provide reasonable protection for their alleged trade secret information. Illumina also cites

 

33 See Alica Decl., (21; Bording Deci., 423; Van Dyck Decl., 425; Bording Decl., 26-27; Siitonen Decl., [{{27—
28; Por Decl., 434-35; Feldges Decl., (941-45; Lo Decl., 923-24; Castillo Decl., 426; Borgenhall Decl., 23-24;
Calame Deci., (935-38; Can Decl., 420; Ridgway Decl., 34.

-24-
MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
eo © SO DA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

numerous cases that have found that protective orders and foreign procedures can provide
reasonable safeguards for confidential information.”).“*
4. The fourth Intel factor favors granting discovery.

The fourth Intel factor looks to whether the requests are “unduly intrusive or burdensome.”
Intel, 542 U.S. at 265. The standard is substantially the same as in ordinary domestic civil litigation
under the Federal Rules of Civil Procedure. Jn re Ex Parte Application of ‘Ambercroft Trading Ltd.,
2018 WL 2867744, at *5 (N.D. Cal. June 11, 2018) (“The proper scope of discovery arising out of
a § 1782 application is generally determined by the Federal Rules of Civil Procedure.”); see also
LEG O LEC, 2017 WL 3780213, at *11 ([T]he intrusiveness and burden of Section 1782 disclosure
are evaluated under the same standards that typically govern discovery requests under the Federal
Rules of Civil Procedure.”). Requests only qualify as overly broad where “they are not narrowly
tailored, request confidential information and appear to be a broad ‘fishing expedition’ for irrelevant
information.” Matter of de Leon, 2020 WL 1820683, at *3 (N.D. Cal. Apr. 10, 2020). Here,
Petitioners seck only two categories of documents, the Transcripts and the Notebooks—documents
which have already been collected and produced in the US Proceedings. Whatever minimal
burden Respondents may incur by producing the requested discovery a second time, it is both
modest and proportionate given the circumstances, particularly given that Respondents could have
avoided that burden entirely by simply agreeing to allow the already-produced Notebooks and
Transcripts to be utilized in the Foreign Proceedings.”
IV. CONCLUSION

For the foregoing reasons, Petitioners respectfully request that the Court (a) grant the
Application; (b) enter the Proposed Order attached to the Milowic Declaration as Exhibit 1; (c}
authorize Petitioners, pursuant to 28 U.S.C. § 1782, to serve the Subpoena upon Respondent; and

(d) grant any and all other relief to Petitioners as is deemed just and proper.”

 

4 Soe Illumina 1782 Proceeding D.N. 56 at 16-17 (collecting cases); Alica Decl., {[20; Bording Deel., 428-31;
Borgenhall Decl., (25-27; Calame Decl., 439-41; Feldges Decl., {{{ 46-50; Lo Decl., 29-32; Can Decl. 419;

4 Milowie Decl., Exs. 21-23.

48 Petitioner respectfully requests that this Court permit it to use any evidence obtained pursuant to the Subpoena
in any additional proceeding pending or commenced as a result of the same transactions, patents, or events underlying
this Application.

=-25-

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
~~“ DH A ee WW

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DATED: September 4, 2020

 

 

QUINN EMANUEL URQUHART & SULLIVAN,

LLP

By: /4s/ David Bilsker
David Bilsker (Bar No. 152383)
davidbilsker@quinnemanuel.com
50 California Street, 22nd Floor
San Francisco, California 94111
Telephone: (415) 875-6600
Facsimile: (415) 875-6700

Joseph Milowic III (pre hac vice
forthcoming)
josephmilowic@quinnemanuel.com
Lucas Bento (pro hae vice forthcoming)
lucasbento@quinnemanucl.com

Colin Steele (pro hac vice forthcoming)
colinstecle@quinnemanuel.com

51 Madison Avenue, 22nd Floor

New York, NY 10010

Telephone: (212) 849-7000
Facsimile: (212) 849-7100

Attorneys for Petitioners

-26-

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION

TO TAKE DISCOVERY UNDER 28 U.S.C. § 1782

 
